Citation Nr: 1513911	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  09-31 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a nonservice-connected pension.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and substance abuse, and including as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial disability rating in excess of 10 percent prior to March 19, 2009; a 30 percent disability rating prior to March 26, 2012;  and 70 percent from March 26, 2012 to June 16, 2014, for PTSD.

4.  Entitlement to an effective date prior to March 26, 2012, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to June 2003. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions issued by the RO in Pittsburgh, Pennsylvania. In a September 2008 rating decision, the RO granted service connection for PTSD, with a 10 percent disability rating (effective July 10, 2007). In an October 2008 rating decision, the RO denied service connection for depression and entitlement to a nonservice-connected pension. In a September 2009 rating decision, the RO denied entitlement to a TDIU. 

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized this issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In an August 2012 rating decision, for an increased rating for PTSD, the RO granted a 10 percent disability rating (now effective from July 10, 2008), a 30 percent disability rating (effective from March 19, 2009), and a 70 percent disability rating (effective from March 26, 2012). Additionally, in a June 17, 2014 rating decision, the RO granted a 100 percent disability rating (effective June 17, 2014). However, inasmuch higher ratings are available for PTSD, prior to June 17, 2014, and the Veteran's pursuit of higher ratings, the Board has now characterized that appeal as encompassing the matters set forth on the title page. See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Additionally, in an August 2012 rating decision, the RO granted TDIU (effective March 26, 2012). The Veteran subsequently appealed the effective date of that grant. As such, that matter is characterized as set forth on the title page.

In January 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge, by video conference. A transcript of that hearing is of record. 
 
The issues of entitlement to service connection for an acquired psychiatric disorder, an increased rating for PTSD, a nonservice-connected pension prior to April 1, 2009 and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From April 1, 2009, the Veteran has had an income that exceeded the applicable maximum nonservice-connected pension rate payable to a veteran without dependents.


CONCLUSION OF LAW

From April 1, 2009, the Veteran's countable income exceeded the maximum annual pension rate (MAPR); the criteria for entitlement to nonservice-connected pension benefits have not been met. 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.23, 3.271, 3.272 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The RO requested that the Veteran provide information regarding his income in a January 2013 letter. The Veteran did not respond to that request.  The RO also specifically noted that the Veteran failed to respond to its request in the July 2014 SSOC. However, as will be explained below, the Veteran has provided information regarding his income sources and levels in records associated with the claims file, sufficient to make a decision on this claim, for the period from April 1, 2009. Additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  The law as mandated by statute, and not the evidence, is dispositive of this claim; the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002), (citing Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed.Cir.2002)); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).    

II. Nonservice-Connected Pension Claim

The Veteran claims that nonservice connected pension is warranted. During his January 2015 Board hearing, the undersigned noted that the Veteran's income for his service-connected disability was likely greater than would be obtained by his nonservice-connected pension and his representative appeared to agree with the assessment. 

The Veteran has not responded to the RO's request for income information. The duty to assist is not always a one-way street. If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Given the failure of the Veteran to provide requested information, the Board will use the information of record to determine this matter. 

A veteran who meets wartime service requirements and who is permanently and totally disabled due to disability not the result of willful misconduct is entitled to a rate of pension set by law, reduced by the amount of his countable income. 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  Thus, in order to receive pension, the specified wartime service, disability, and income requirements must all be met.  See 38 U.S.C.A. § 1521.  

Generally, in order to establish the wartime service requirement, a veteran must have served on active military duty during a period of war for 90 days or more. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  Along with other periods not here applicable, the laws and regulations recognize the period from August 2, 1990 to the present as a period of war (Persian Gulf War).  38 U.S.C.A. § 101 (9), (11), (29); 38 C.F.R. § 3.2.  

The Veteran had verified active military service from April 2001 to June 2003. As such, the Board finds that the Veteran served on active duty for more than 90 days during a period officially recognized as a period of war. Additionally, he is in receipt of a combat infantry badge, indicative of service in the Gulf. VA has not made a determination as to whether the Veteran is permanently and totally disabled for pension purposes. 

The Veteran has claimed, in conjunction with his other claims, that he is totally disabled - that matter will be addressed in the Remand portion of this decision. For  nonservice-connected pension purposes, the Veteran will be considered to be permanently and totally disabled by virtue of his receipt of Social Security disability benefits (January 2010 SSA decision - with disability starting March 2008).  Regardless of whether the Veteran is permanently and totally disabled for pension purposes, his claim would still fail since his countable family income has exceeded the maximum rate possible, at least from April 2009 to the present.  

In regards to income, the Veteran's countable income cannot be in excess of the Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. § 3.23. 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3). The MAPR is published in Appendix B of VA Manual M21-1 (M21- 1) and is to be given the same force and effect as published in VA regulations. 38 C.F.R. § 3.21. 

The Veteran's current claim was received by VA on August 22, 2008. Over the course of the appeal, the Veteran's MAPR would range from $11,181 (in effect at the date of the August 2008 claim), to $11,830 (in effect from December 1, 2008), to $12,256 (in effect from December 1, 2011), to $12,465 (in effect from December 1, 2012), to $12,652 (in effect from December 1, 2013).  

For the initial determination of eligibility for nonservice-connected pension, the claim must be considered for the 12-month annualization period beginning the month following the date of receipt of the claim, or September 2008. See 38 C.F.R. §§ 3.31, 3.273.  Countable income consists of payments of any kind from any source received during a 12-month annualization period (e.g., a year), unless specifically excluded. Countable income expressly includes gross salary or wages of the Veteran. Social Security Administration (SSA) and VA benefits also constitute countable income, as they are not specifically excluded. To the extent that the Veteran obtained welfare benefits, such income is specifically excluded from his countable income. See 38 C.F.R. § 3.272. 

Per a February 2011 VA Social Work Admission Evaluation, the Veteran reported that he receives $650 per month for his SSA benefits. This amount would likely have increased over the years for cost of living assessments. However, over 12 months, the minimum amount received would likely amount to $7,800. 

For the period from April 2009, the RO effectuated a 30 percent disability rating for PTSD, effective March 19, 2009. (August 2012 rating decision).   Per an August 2012 VETSNET Compensation and Pension Award statement, as of April 1, 2009 the Veteran effectively received $376 in VA benefits. Over 12 months, that would result in $4,512. 

From April 2009, for the time the Veteran has had a 30 percent disability rating for PTSD, the Veteran's yearly SSA benefits ($7,800) plus his VA benefits as of April 2009 ($4,512) would result in $12,312. Such an amount is in excess of the MAPRs of $11,181 (in effect at the date of the August 2008 claim), $11,830 (in effect from December 1, 2008), and even $12,256 (in effect from December 1, 2011).  

Additionally, for the period from March 26, 2012, the RO has effectuated a 70 percent disability rating for his PTSD. (August 2012 rating decision). Per the August 2012 VETSNET Compensation and Pension Award statement, from April 1, 2012, the Veteran has thus been in receipt of $2,769 per month for that disability. Over 12 months, he would receive $33,228. The yearly SSA benefits ($7,800) plus his VA benefits stating April 2012 ($33,228) would result in a yearly income of $41,028.  

As of April 2012, the Veteran's income of $41,028 would exceed the MAPRs of $12,256 (in effect from December 1, 2011), $12,465 (in effect from December 1, 2012), and $12,652 (in effect from December 1, 2013).  

For the period prior to April 2009, the Board notes that the Veteran's presumed SSA income ($7,800), plus his VA benefits based on his initial 10 percent disability rating ($117/mo or 123/mo as of December 1, 2008, respectively equaling $1,404 or $1,476 over 12 months) would result in $9,204 or $9,276. Such an amount is less than the MAPR of 11,181 (effective August 2008) or $11,830 (effective December 1, 2008). However, as the Veteran is appealing the 10 percent PTSD rating, and that matter is being remanded for further development, the Board finds that for the period prior to April 1, 2009, the question of  nonservice-connected pension is inextricably intertwined with the claim for an increased rating for PTSD. As such, that matter will be addressed in the Remand portion of this decision.

As the preponderance of the evidence is against the claim for a nonservice-connected pension from April 1, 2009, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  Entitlement to  nonservice-connected pension, from April 1, 2009, is denied.
 
ORDER

Entitlement to nonservice-connected pension benefits, from April 1, 2009, is denied.


REMAND

The Veteran contends that his service-connected PTSD is more severe than indicated by the lower ratings of 10 percent prior to March 19, 2009; 30 percent prior to March 26, 2012; and 70 percent from March 26, 2012 to June 16, 2014.  In a July 2014 rating decision, the RO granted a 100 percent disability rating (effective June 17, 2014) for PTSD - the maximum rating possible. He further contends that he has an acquired psychiatric disorder, to include substance abuse, which was caused or aggravated by his service-connected PTSD. Additionally, he claims that TDIU is warranted prior to the March 26, 2012 effective date granted by the RO, in an August 2012 rating decision. He also claims that nonservice-connected pension is warranted, prior to April 1, 2009. The question of nonservice-connected pension, for the period from April 1, 2009, is addressed above.

As to the claim for an acquired psychiatric disorder, to include as secondary to the service-connected PTSD, the Board initially notes that the Veteran has received multiple acquired psychiatric disorder diagnoses, including bipolar disorder (October 2006 VA medical record), personality disorder (September 2008 and March 2009 VA examinations), mood disorder, not otherwise specified (March 2012 VA examination), major depressive disorder (June 2014 VA examination), and alcohol, cocaine and marijuana dependence (all VA examinations). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Veteran's March 2001 enlistment exam does not document any findings as to a psychiatric disorder. The law provides that a Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. 1153; 38 C.F.R. 3.306. 

Further, the law also provides that personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder or mental deficiency during service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also VAOPGCPREC 82-90, 55 Fed Reg. 45,711(July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). 

In the present case, there is evidence that the Veteran had acquired psychiatric disorder and substance abuse prior to service.  Pre-service private medical records, from 1999, by Dr. S. Matta, document that the Veteran underwent treatment for an acquired psychiatric disorder, to include explosive disorder and substance abuse, prior to his enlistment to service. 

Two VA examinations appear to have attempted to address the question of an acquired psychiatric disorder. A March 2012 VA examiner confusingly found that "[h]is mood disorder appears to be secondary to his PTSD, but is clearly related. Symptoms...predate...military service, but they have clearly been exacerbated by his military service and combat exposure." Also, a June 2014 VA examiner found that the Veteran had a "generalized depression about his PTSD and the difficulties that it and his drinking and drugging have caused him over the years." He further noted that "[t]he use of drugs and alcohol has also been an independent condition, but is also partly secondary to PTSD in many respects."

The Board finds that a number of matters are unclear, to include the precise diagnosis of any acquired psychiatric disorder, to include substance abuse; whether there is clear and unmistakable evidence that an acquired psychiatric disorder pre-existed entry into service and was aggravated by service; whether an acquired psychiatric disorder is directly related to service; and whether the Veteran's personality disorder was aggravated by a superimposed injury during service that resulted in additional disability. Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Therefore, the Board finds that a new VA medical opinion is necessary. 

As to the claims for an increased rating for PTSD (prior to June 17, 2014 - the effective date of a 100 percent rating for PTSD) and a TDIU (prior to its March 26, 2012 effective), these issues are inextricably intertwined with the claim for service connection for an acquired psychiatric disorder.  Also, the claim for a nonservice-connected pension, prior to April 1, 2009, is inextricably intertwined with all of those claims. As such, a Board decision on these claims would be premature. See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

As to all the claims, the Veteran has indicated that there are additional private medical records that are not associated with the claims file. In July 2008, attached to a 21-4142 for Dr. S. Matta, the Veteran provided a list of psychiatric treatment facilities where he received treatment. That list included Fairweather House and Human Services Group House. Moreover, the Board also notes that although the RO attempted to obtain records from Cove Forge Behavioral Health, an October 2008 letter from that facility informed the RO that the facility need a specified medical release signed by the Veteran before it would release his information. Although the RO requested that information from the Veteran, in a January 2013 letter, the Veteran did not respond to that request. Also, an April 2010 private psychological evaluation at Irene Stacy Community Mental Health Clinic noted that the Veteran also had received treatment multiple times at St. Francis New Castle.

The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for his psychiatric disorders, including the facilities listed above. After securing any necessary authorization from him, obtain all identified treatment records. All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

Additionally, the AOJ should associate any unassociated VA medical records with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for his psychiatric disorders, including Fairweather House, Human Services Group House, Cove Forge Behavioral Health, and St. Francis New Castle (discussed in the body of the Remand). 

After securing any necessary authorization from him (to include the authorization specific to Cove Forge Behavioral Health), obtain all identified treatment records. All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2. The AOJ/AMC should obtain any unassociated VA treatment records with the claims file.

3. After all records and/or responses received from each contacted entity have been associated with the claims file, the AOJ/AMC should obtain a new VA psychiatric medical opinion from the June 2014 VA examiner. The entire claims file, to include a complete copy of the REMAND must be made available to the individual designated to provide the medical opinion, and the medical opinion report should include discussion of the Veteran's documented history and assertions. 

If the June 2014 VA examiner is unavailable, the AOJ/AMC should obtain a medical opinion from an appropriate mental health specialist. The need for a new VA examination is left to the discretion of the VA medical opinion provider.

Following a review of the record, the examiner should identify ALL of the Veteran's acquired psychiatric disorders (other than the already service-connected PTSD) that meet the American Psychiatric Association  Diagnostic and Statistical Manual of Mental Disorders criteria. To the extent possible, the examiner should reconcile his or her diagnoses with any of record that conflict. 

The VA examiner should offer an opinion as to EACH currently diagnosed acquired psychiatric disorder (e.g., bipolar disorder (October 2006 VA medical record), personality disorder (September 2008 and March 2009 VA examinations), mood disorder, not otherwise specified (March 2012 VA examination), major depressive disorder (June 2014 VA examination), and alcohol, cocaine and marijuana dependence (all VA examinations):  

(a)  Did any currently diagnosed acquired psychiatric disorder clearly and unmistakably pre-exist the Veteran's entry into service? The VA examiner should specifically address the Veteran's claimed depression and substance abuse, in addition to any other diagnoses found.

(i)  If YES, is there clear and unmistakable evidence that the Veteran's pre-existing acquired psychiatric disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated (permanently worsened) during service?  If there was an increase in severity of the Veteran's pre-existing acquired psychiatric disorder during service, was that increase clearly and unmistakably due to the natural progress of the disease? 

(ii)  If NO acquired psychiatric disorder pre-existed service, is it at least as likely as not that the Veteran's acquired psychiatric disorder(s) is casually related to any incident of service? 

(b) Is it at least as likely as not that the Veteran's acquired psychiatric disorder(s) was caused or aggravated (permanently worsened beyond that due to the natural disease process) by, his service-connected PTSD?  If the examiner finds that any acquired psychiatric disorder(s) was aggravated by the service-connected PTSD, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

A complete explanation should be provided for all opinions given.  

4. When the development requested has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence. If the benefit sought is not granted, the AOJ/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


